PER CURIAM.
The denial of the defendant’s Florida Rule of Criminal Procedure 3.800(a) motion is affirmed except as to the issue of appropriate prison time credit due the defendant. ■ Because this issue was not considered by the trial court, the order is reversed as to this issue and remanded for the trial court to address the prison time credit issue and either attach portions of the record to show the defendant received all the credit he is due or award the proper credit.
AFFIRMED in part, REVERSED in part, and REMANDED.
SAWAYA, C.J., ORFINGER and MONACO, JJ., concur.